Citation Nr: 0026556	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-11 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to May 
1946.  The veteran died in September 1989.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO denied entitlement to 
service connection for cause of the veteran's death.

In October 1999, the appellant testified at a personal 
videoconference hearing before the undersigned Board Member.  
A copy of the transcript of that hearing is of record.  


REMAND

The Board notes that at the hearing, the appellant submitted 
additional evidence and included a signed statement waiving 
initial review by the RO.  See 38 C.F.R. § 20.1304(c) (1999).  
However, following the hearing, the appellant submitted a 
statement from an acquaintance of the veteran, which did not 
include a statement waiving initial review by the RO.  
Therefore, the Board must remand the claim to the RO so that 
it has an opportunity to review the additional evidence prior 
to the Board considering such evidence.  See id; see also 
38 C.F.R. § 19.37(a) (1999).

Additionally, the Board notes that the September 1998 rating 
decision states that the RO reviewed the veteran's service 
medical records in determining that service connection for 
cause of the veteran's death was not warranted.  The RO 
stated, as part of its reasons and bases for denying the 
claim, "Service medical records and all other medical 
evidence reviewed failed to establish or support whether the 
veteran acquired a dependence to nicotine during military 
service and whether nicotine dependence which arose during 
service may be considered the proximate cause of death."  
The service medical records are not part of the claims file.

In January 1999, the appellant requested a copy of the 
veteran's service medical records.  In a March 1999 letter, 
the RO stated, "After a thorough review of the VA file, we 
do not have a copy of the Service Medical Records, . . ."  
Although the RO offered to assist the appellant in obtaining 
the records by having her complete a Standard Form 180, the 
Board finds that the RO should have attempted to locate the 
service medical records on its own, as they were in its 
possession at a previous time.  If the attempt to find them 
is unsuccessful, the RO should attempt to get copies of the 
service medical records from the service department.  See 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should attempt to locate the 
veteran's service medical records and 
associate them with the claims file.

2.  If an attempt to find the service 
medical records is unsuccessful, the RO 
should attempt to obtain whatever records 
it can obtain related to the veteran's 
service from the service department and 
associate them with the claims file.

3.  If none of the attempts are 
successful, the RO should document its 
efforts and associate the documentation 
with the claims file.

4.  The RO should then review the claims 
file, to include the additional evidence 
received following its October 1998 
statement of the case and adjudicate the 
claim of entitlement to service 
connection for cause of the veteran's 
death.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes). In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

